Exhibit 10.1



MINORITY STOCK PURCHASE AGREEMENT

BY AND BETWEEN

LEVITON MANUFACTURING CO., INC.

AND

THOMAS & BETTS CORPORATION

DATED AS OF JUNE 24, 2008





--------------------------------------------------------------------------------





MINORITY STOCK PURCHASE AGREEMENT


THIS MINORITY STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of June 24,
2008 by and between Leviton Manufacturing Co., Inc, a Delaware corporation
(the “Company”), and Thomas & Betts Corporation, a Tennessee corporation
(“Seller”).

RECITALS


WHEREAS, Seller owns directly, beneficially and of record (i) 142 shares of
Class A common stock, par value $1.00 per share, of the Company (the “Class A
Common Stock”), (ii) 2,044.50 shares of Class B common stock, par value $1.00
per share, of the Company (the “Class B Common Stock”), and (iii) 3,330 shares
of preferred stock, par value $100 per share, of the Company (the “Preferred
Stock”).  The shares of Class A Common Stock, Class B Common Stock and Preferred
Stock owned by Seller shall be referred to herein as the “Company Shares”.

WHEREAS, Seller owns directly, beneficially and of record 11 shares of common
stock, without nominal or par value per share, of Electro Porcelain Co. Ltd.
(the “Electro Shares”), a company incorporated under the law of the Province of
Ontario, Canada.

WHEREAS, Seller owns directly, beneficially and of record 10 shares of common
stock, without nominal or par value per share, of Deal Electric Corp. (the “Deal
Electric Shares”), a New York corporation.

WHEREAS, the Company desires to acquire the Company Shares, the Electro Shares
and the Deal Electric Shares from Seller, and Seller desires to sell the Company
Shares, the Electro Shares and the Deal Electric Shares to the Company, all upon
the terms and subject to the conditions set forth in this Agreement.

AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration the Company and
Seller agree as follows:

Article I.
TERMS OF THE SALE


  1.01  Definitions.

Capitalized terms used and not otherwise defined herein have the meanings set
forth in Section 5.13.

  1.02  Sale and Purchase of the Company Shares, the Electro Shares and the Deal
Electric Shares.

Upon the terms and subject to the conditions of this Agreement, at the Closing,
Seller shall sell, transfer and deliver to the Company, and the Company shall
purchase and acquire from Seller, the Company Shares, the Electro Shares and the
Deal Electric Shares, free and clear of any Encumbrance (as defined in Section
2.05 below), for an aggregate purchase price of Three Hundred Million Dollars
($300,000,000) (the “Purchase Price”).

2

--------------------------------------------------------------------------------



  1.03  The Closing.  

The closing of the purchase and sale of the Company Shares, the Electro Shares
and the Deal Electric Shares (the “Closing”) shall be held at the offices of
Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY, at 10:00 A.M. (New
York City time) on the date hereof (the “Closing Date”), or at such other place
or at such other time or on such other date as Seller and the Company mutually
may agree in writing.  At the Closing, (i) the Company shall deliver to Seller
an amount equal to the Purchase Price in immediately available funds to a bank
account designated in writing by Seller to the Company prior to the date hereof
and (ii) Seller shall deliver to the Company certificates representing the
Company Shares, the Electro Shares and the Deal Electric Shares, duly endorsed
in blank or accompanied by stock powers duly endorsed in blank in proper form
for transfer, with appropriate transfer stamps, if any, affixed.

  1.04  Contingent Payment.

(a)  If at any time on or before the third anniversary of the Closing Date (the
“Three Year Period”), (i) the Company or any Shareholder shall Transfer, or
enter into an agreement with respect to the Transfer, of any Common Stock
Equivalents, at a Price Per Share greater than the Base Price, or (ii) the
Company shall sell all or substantially all of the assets of the Company at a
value that implies a Price Per Share greater than the Base Price, the Company
shall pay to Seller, concurrently with the closing of such transaction, an
amount in cash in immediately available funds equal to the product of (x) the
excess, if any, of the Price Per Share over the Base Price, multiplied by (y)
the number of shares of Common Stock underlying the Common Stock Equivalents
Transferred in such transaction, multiplied further by (z) the Pro Rata
Percentage.

(b)  In the case of any Transfer of Common Stock Equivalents of the Company in
exchange for Common Stock Equivalents of any other Person, the provisions of
Section 1.04(a) shall apply to both the initial Transfer and to any subsequent
Transfer by a Shareholder during the Three Year Period of the Common Stock
Equivalents of such other Person that are received in the initial Transfer;
provided, that the Price Per Share received by Seller with respect to any
subsequent Transfer shall be reduced by the Price Per Share previously received
by it in connection with each prior Transfer.

(c)  The Consideration shall be determined as of the date of the execution of a
definitive agreement in connection with such Transfer (the “Transfer Signing
Date”), in the manner set forth below:

           (i)  to the extent the Consideration consists of cash or cash
equivalents, the value of the Consideration shall be deemed to be the amount of
cash or the value of the cash equivalents so received;

3

--------------------------------------------------------------------------------



          (ii)  to the extent the Consideration consists of securities listed or
admitted to trading on the New York Stock Exchange, Nasdaq Global Market, or any
other principal national securities exchange (“Publicly Traded Securities”), the
value of the Consideration shall be deemed to be the average of the daily
closing prices per share of such security for the thirty (30) consecutive
trading days immediately prior to, but not including, the Transfer Signing Date;

         (iii)  to the extent the Consideration consists of property other than
cash, cash equivalents or Publicly Traded Securities, prior to the anticipated
closing date of the Transfer (which may include any date prior to the
anticipated Transfer Signing Date), the Company shall prepare and deliver to
Seller a statement reflecting a good faith estimate of the value of the property
to be received in the Transfer (the “Estimated Property Value Statement”) (the
amount of the Estimated Property Value set forth on such statement, “Estimated
Property Value”) and any additional information relating thereto reasonably
requested by Seller.  Within fifteen (15) days after the receipt by Seller of
the Estimated Property Value Statement, Seller shall deliver, or cause to be
delivered, a written notice to the Company of any dispute Seller has with
respect to the Company’s computation of the Estimated Property Value (the
“Seller’s Objection”), specifying the nature and amount of such dispute.  If no
such Seller’s Objection is delivered to the Company within the aforementioned
time period, Seller shall be deemed to agree with the amount set forth
therein.  If a Seller’s Objection is properly delivered, the Company and Seller
shall negotiate in good faith to resolve such dispute.  If Seller and the
Company, notwithstanding such good faith effort, fail to resolve such dispute
within ten (10) days after delivery of the Seller’s Objection, then by the end
of such ten (10) day period, Seller and the Company shall each engage an
investment banking firm of national reputation and the value of such property
shall be made by agreement of the two investment banking firms.  If such
investment banking firms are unable to agree within fifteen (15) days following
their appointment on the value of such property, its value shall be determined
by a third investment banking firm selected by the first two investment banking
firms, and the determination of such third investment banking firm shall be
final and binding upon the Company and Seller.  The Company and Seller shall use
their commercially reasonable efforts to cause the third investment banking firm
to render its decision within ten (10) days following the submission
thereof.  The costs of such third investment banking firm shall be borne equally
by the Company and Seller.  

(d)  Notwithstanding the foregoing, the provision of this Section 1.04 shall not
apply to (i) Transfers between or among Family, Shareholders and their
Affiliates (as defined in Section 5.13 below); (ii) issuances by the Company of
Common Stock Equivalents (A) to executive officers of the Company in connection
with his or her employment with the Company or its Affiliates; or (B) in
connection with any bona fide debt financing transaction by the Company,
provided that the aggregate number of Common Stock Equivalents issued pursuant
to clause (ii) shall not exceed 10% of the Company’s outstanding Common Stock
Equivalents; or (iii) the sale of American Insulated Wire Corporation.

4

--------------------------------------------------------------------------------



  1.05  Releases.

(a)  Upon payment in full of the Purchase Price and the delivery of the Company
Shares, the Electro Shares, and the Deal Electric Shares in accordance with the
terms set forth in Section 1.01 of this Agreement, the following mutual releases
(the "Releases") shall take effect:  In consideration of the foregoing purchase
and sale, each of the Company and its Affiliates, for itself, for its
predecessors, successors, heirs, and assigns, and for any of its or their
respective present and former officers, directors, stockholders, managers,
members, partners, employees, agents, servants, associates, and representatives,
hereby releases Seller and its Affiliates, predecessors, successors, heirs, and
assigns, and its or their respective present and former officers, directors,
stockholders, managers, members, partners, employees, agents, servants,
associates, and representatives, and each of Seller and its Affiliates, for
itself, for its predecessors, successors, heirs, and assigns, and for its or
their respective present and former officers, directors, stockholders, managers,
members, partners, employees, agents, servants, associates, and representatives,
hereby releases the Company and its Affiliates, predecessors, successors, heirs,
and assigns, and its or their respective present and former officers, directors,
stockholders, managers, members, partners, employees, agents, servants,
associates, and representatives, in each case from any and all claims, causes of
action, proceedings, judgments, suits, and demands, whether in law or in equity,
and whether based on any federal law, state law, common law right of action, or
otherwise, foreseen or unforeseen, matured or unmatured, known or unknown,
accrued or not accrued, by reason of any matter, cause, or thing whatsoever from
the beginning of the world to the date of these Releases.  For the avoidance of
doubt, and without in any way limiting the generality of the preceding sentence,
the Releases shall include the release of any obligations of the Company and its
Affiliates pursuant to the Order dated February 7, 1996 (the "Order") in the
action captioned Thomas & Betts Corporation v. Leviton Manufacturing Co., Inc.
in the Delaware Court of Chancery.

(b)  Seller shall execute and deliver such further instruments and take such
further actions as the Company may reasonably request in connection with any
efforts the Company may undertake to obtain the vacation of the Order.

(c)  Nothing in this Agreement shall preclude any action to enforce this
Agreement.

5

--------------------------------------------------------------------------------





Article II.
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to the Company as follows:

  2.01  Existence and Power.

Seller is duly organized, validly existing and in good standing under the
governing laws of Tennessee, and has the requisite powers and all material
governmental licenses, authorizations, consents and approvals required to
complete the transactions contemplated by this Agreement.  

  2.02  Authorization.

The execution, delivery and performance of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby are within
Seller’s power and authority, and have been duly authorized by all necessary
action on the part of Seller.  This Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms.

  2.03  Governmental Authorization.

The execution, delivery and performance of this Agreement by Seller requires no
action by or in respect of, or filing with, any United States federal, state, or
local, or non-United States government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization, or any court, tribunal or judicial or
arbitral body (each, a “Government Authority”).

  2.04  Non-Contravention.

The execution, delivery and performance by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby do not and will
not (i) contravene, violate or conflict with the articles of incorporation or
bylaws or equivalent organizational documents of Seller; (ii) contravene,
violate or conflict with any provision of any federal, state or local statue,
law, regulation, judgment, injunction, order or decree (“Law”) binding upon or
applicable to the Company Shares, the Electro Shares, the Deal Electric Shares,
or Seller; (iii) require the consent of any beneficiary on whose behalf Seller
holds the Company Shares, the Electro Shares or the Deal Electric Shares, or any
other third party, whether pursuant to the terms of the governing documents for
Seller or otherwise; (iv) constitute a breach or default under or give rise to
any right of termination, cancellation or acceleration of any right or
obligations of any person or to a loss of any benefit to which Seller is
entitled under any provision of any agreement, contract, license, permit or
other instrument binding upon Seller or by which any of the properties, assets
or rights of Seller or the Company Shares, the Electro Shares or the Deal
Electric Shares are or may be bound; or (v) result in the creation or imposition
of any lien, security interest, charge or encumbrance on any asset of Seller or
result in the creation or imposition of any lien, security interest, charge or
encumbrance upon any of the Company Shares, the Electro Shares or the Deal
Electric Shares.

6

--------------------------------------------------------------------------------



  2.05  The Company Shares; the Electro Shares; the Deal Electric Shares.

(a)  Seller has good and marketable title to, and is the record and beneficial
owner of the Company Shares, the Electro Shares and the Deal Electric
Shares.  At the Closing, upon delivery to the Company of certificates for the
Company Shares, the Electro Shares and the Deal Electric Shares and the
Company’s payment of the Purchase Price, the Company shall acquire good, valid
and marketable title to, and all right, title and interest in and to, the
Company Shares, the Electro Shares and the Deal Electric Shares, free and clear
of any charge, limitation, condition, lien, security interest, adverse claim,
mortgage, pledge, restriction, encumbrance or defect of title of any kind
(collectively, “Encumbrances”).  Other than the Company Shares, the Electro
Shares and the Deal Electric Shares, neither Seller nor any of its Affiliates,
owns, directly or indirectly, any other interests in the Company or any
Affiliate of the Company.

(b)  In connection with the execution and performance of this Agreement, Seller
has not relied upon any information or representations made or furnished by or
on behalf of the Company, except as expressly set forth in this Agreement.

Article III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to Seller as follows:

  3.01  Organization and Existence.

The Company is duly organized, validly existing and in good standing under the
governing laws of the State of Delaware, and has the requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to complete the transactions contemplated by this Agreement.  

  3.02  Authorization.  

The execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby are within
the Company’s power and authority, and have been duly authorized by all
necessary action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.  

  3.03  Governmental Authorization.

The execution, delivery and performance of this Agreement by the Company require
no action by or in respect of, or filing with, any Government Authority.

  3.04  Non-Contravention.  

The execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) contravene, violate or conflict with the articles of incorporation
or bylaws or equivalent organizational documents of the Company;
(ii) contravene, violate or conflict with any provision of any Law binding upon
or applicable to the Company; (iii) require the consent of any third party,
whether pursuant to the terms of the governing documents for the Company or
otherwise; or (iv) constitute a breach or default under or give rise to any
right of termination, cancellation or acceleration of any right or obligations
of any person or to a loss of any benefit to which the Company is entitled under
any provision of any agreement, contract, license, permit or other instrument
binding upon the Company or by which any of the properties, assets or rights of
the Company are or may be bound.

7

--------------------------------------------------------------------------------



  3.05  Capitalization.

(a)  As of the date hereof, the authorized capital stock of the Company consists
of (i) 1,250 shares of Class A Common Stock, of which 603 shares are issued and
outstanding on the date hereof, (ii) 60,000 shares of Class B Common Stock, of
which 6,902.83 shares are issued and outstanding on the date hereof and (iii)
180,000 shares of Preferred Stock, of which 27,260 shares are issued and
outstanding on the date hereof.  The Company has not issued or agreed to issue
any (A) shares of capital stock or other equity, ownership or voting interest;
(B) securities or instruments convertible into or exchangeable for shares of
capital stock or other equity, ownership or voting interests; or (C) Common
Stock Equivalents, earnings, profits or revenue-based or equity-based
rights.  All of the issued and outstanding Company Shares are duly authorized,
validly issued, fully paid and nonassessable, and were issued in compliance with
all applicable federal and state securities laws.  There are no outstanding
obligations of the Company to issue, sell, transfer, repurchase or redeem any
shares of capital stock of the Company, or any securities or shares of capital
stock of the Company, or that relate to the holding, voting or disposition
thereof.

(b)  Schedule A sets forth a true, complete and correct list of the Shareholders
of the Company at the date of this Agreement.  Except for the Seller, each such
Shareholder is a member of the Family.

  3.06  Financial Statements.

(a)  The Company has delivered to Seller the audited balance sheet of the
Company as of December 31, 2007, and statements of income and retained earnings
and a statement of cash flow for calendar year 2007, together with all related
notes and schedules thereto, accompanied by the reports thereon of the Company’s
independent auditors (collectively, the “Financial Statements”).

(b)  The Financial Statements (i) have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (ii) fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein.

8

--------------------------------------------------------------------------------



3.07  No Transfers.

Neither the Company nor, to the knowledge of the Company, any Shareholder, has
any present plan, proposal or intention to engage in, or to enter into any
agreement with respect to, the Transfer of any Common Stock Equivalents except
for transfers between Shareholders.

Article IV.
INDEMNIFICATION


4.01  Survival of Representations, Warranties.

(a)  The representations and warranties of Seller and the Company (other than
the Company’s representations and warranties set forth in Section 3.06, which
shall not survive the Closing Date) contained in this Agreement and any
schedule, certificate or other document delivered pursuant hereto or thereto or
in connection with the transactions contemplated hereby shall survive the
Closing until the third anniversary of the Closing Date (the “Expiration
Date”).  

(b)  Neither the Seller nor the Company shall have any liability whatsoever with
respect to any such representations and warranties unless a claim is made
hereunder prior to the Expiration Date, in which case such representation and
warranty shall survive as to such claim until such claim has been finally
resolved.

4.02.  Indemnification by Seller.  

Seller shall save, defend, indemnify and hold harmless the Company and its
Affiliates (and the respective representatives, successors and assigns of each
of the foregoing) from and against any and all losses, damages, liabilities,
deficiencies, claims, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing through trial and all
appeals) (hereinafter collectively, “Losses”) asserted against, incurred,
sustained or suffered by any of the foregoing as a result of, arising out of or
relating to:

(a)  any breach of any representation or warranty made by Seller contained in
this Agreement, or on any schedule, certificate or other document delivered
pursuant hereto or in connection with the transactions contemplated hereby; and

(b)  any breach of any covenant or agreement by Seller contained in this
Agreement, or on any schedule, certificate or other document delivered pursuant
hereto or in connection with the transactions contemplated hereby.

4.03.  Indemnification by the Company.  

The Company shall save, defend, indemnify and hold harmless Seller and its
Affiliates (and the respective representatives, successors and assigns of each
of the foregoing) from and against any and all Losses asserted against,
incurred, sustained or suffered by any of the foregoing as a result of, arising
out of or relating to:

9

--------------------------------------------------------------------------------



(c)  any breach of any representation or warranty made by the Company contained
in this Agreement (other than the representations and warranties set forth in
Section 3.06), or on any schedule, certificate or other document delivered
pursuant hereto or in connection with the transactions contemplated hereby; and

(d)  any breach of any covenant or agreement by the Company contained in this
Agreement, or on any schedule, certificate or other document delivered pursuant
hereto or in connection with the transactions contemplated hereby.

4.04.  Procedures.  

(e)  In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a Loss or a claim or demand made by any person against the
Indemnified Party (a “Third Party Claim”), such Indemnified Party shall deliver
notice thereof to the party against whom indemnity is sought (the “Indemnifying
Party”) promptly after receipt of written notice of the Third Party Claim,
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known) and such other information with respect thereto as the
Indemnifying Party may reasonably request.  The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Article IV except to the extent that the Indemnifying Party is
materially prejudiced by such failure.

(f)  The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party unless (i) the Indemnifying Party is also a named
party to such Third Party claim and legal counsel to the Indemnified Party
determines in good faith that joint representations would be inappropriate due
to an ethical conflict or a conflict of interest or (ii) the Indemnifying Party
failed to provide reasonable assurance to the Indemnified Party of its financial
capacity to competently defend such Third Party Claim and provide
indemnification with respect to such Third Party Claim.  If the Indemnifying
Party assumes the defense of such Third Party Claim, the Indemnified Party shall
have the right to employ separate counsel and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party.  If the Indemnifying Party assumes the defense of any
Third Party Claim, the Indemnified Party shall reasonably cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party.  Whether or not the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall not admit any liability with respect to, or settle, compromise or
discharge, or offer to settle, compromise or discharge, such Third Party Claim
without the Indemnifying Party’s prior written consent, (which consent shall not
be unreasonably withheld).

10

--------------------------------------------------------------------------------



(g)  In the event an Indemnified Party should have a claim against the
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from the Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and such other information with respect thereto
as the Indemnifying Party may reasonably request.  The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article IV except to the extent that the Indemnifying
Party is prejudiced by such failure.  The Indemnified Party shall provide
reasonable access to personnel and to information, records and documents
relating to such matters.

4.05  Sole Remedy.

The right to indemnification under this Article IV, subject to all of the terms,
conditions and limitations hereof, shall constitute the sole and exclusive right
and remedy available to any party hereto (other than any claims relating to
fraud by the other party) for any actual or threatened breach of this Agreement
and neither the Company nor Seller shall initiate or maintain any legal action
at law or in equity against the other party hereto (other than any claims
relating to fraud by the other party) which is directly or indirectly related to
any breach or threatened breach of this Agreement on or after the Closing
Date.  

Article V.
MISCELLANEOUS


5.01  Further Assurances.  

Each party hereto shall execute and deliver such further instruments and take
such further actions as the other party hereto may reasonably request in order
to carry out the intent of this Agreement.

 5.02  Information; Confidentiality.

(a)  Seller hereby acknowledges that after the Closing Date, Seller shall have
no right to receive (i) financial information on the Company or any of its
Affiliates, (ii) any information with respect to the Company’s operations, or
(iii) copies of any audited or unaudited financial statements of the Company or
any of its Affiliates.  

(b)  For a period of two (2) years following the Closing Date, Seller shall not,
and Seller shall cause its Affiliates and the respective representatives of the
Seller and its Affiliates not to, use for its or their own benefit or divulge or
convey to any third party, any Confidential Information; provided, however, that
Seller or its Affiliates may furnish such portion (and only such portion) of the
Confidential Information as Seller or such Affiliate reasonably determines it is
legally obligated to disclose if (i) it receives a request to disclose all or
any part of the Confidential Information under the terms of a subpoena, civil
investigative demand or order issued by a Government Authority; and (ii) to the
extent practicable and not otherwise inconsistent with such request, it notifies
the Company of the existence, terms and circumstances surrounding such request
in order to allow the Company to seek an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.

11

--------------------------------------------------------------------------------



5.03  Notices.

All notices, requests and other communications to any party hereunder shall be
in writing signed by or on behalf of the party making the same, will specify the
section under this Agreement pursuant to which it is given or made, and will be
delivered (a) personally, (b) by facsimile to the number identified below, or
(c) by registered or certified United States mail or by any reputable overnight
courier service to the address identified below:

  If to the Company, to: Leviton Manufacturing Co., Inc. 59-25 Little Neck
Parkway Little Neck, NY 11362-2591 Fax: (718) 281-6568 Attn: Donald J. Hendler
Attn: Donald Richenthal   With a copy to: Gibson, Dunn & Crutcher LLP 200 Park
Avenue New York, NY 10166-0193 Fax: (212) 351-6202 Attn: Barbara L. Becker   If
to Seller, to: Thomas & Betts Corporation 8155 T&B Boulevard, 4D-51 Memphis, TN
38125 Fax: (901) 252-1475 Attn: Jim N. Raines   With a copy to: Davis Polk &
Wardwell 450 Lexington Avenue New York, NY 10017 Fax: (212) 450-3277 Attn: Paul
R. Kingsley

or to such other address or number and with such other copies, as such party may
hereafter specify for the purpose by notice to the other party.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
above and evidence of receipt is received or (ii) if given by any other means,
upon delivery or refusal of delivery at the address specified above.

5.04  Amendments; No Waivers.

(a)  Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, (i) in the case of an
amendment, by the Company and Seller, or (ii) in the case of a waiver, by the
party against whom the waiver is to be effective.

12

--------------------------------------------------------------------------------



(b)  No failure or delay by any party, in exercising any right, power or
privilege hereunder, shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

5.05  Expenses.

All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such costs or expenses.

5.06  Successors and Assigns.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of Law or otherwise, by either party without the prior written consent of the
other party, and any such assignment without such prior written consent shall be
null and void; provided, however, that the Company may assign this Agreement to
any Affiliate of the Company without the prior consent of Seller; provided, that
no assignment shall limit the assignor's obligations hereunder and provided,
further, that Section 1.04 of this Agreement shall terminate upon a Change of
Control (as defined in Section 5.13 below) of Seller.  The provisions of this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

5.07  Governing Law; Forum.

(a)  This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York without regard to its conflicts of law rules.

(b)  Legal actions or proceedings arising out of this Agreement shall be brought
exclusively in the federal courts, or in the absence of federal jurisdiction in
state courts, in either case in the Borough of Manhattan, City of New York.  The
parties hereto irrevocably and unconditionally submit to the jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts.  The parties hereto irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

5.08  Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  Signatures transmitted by facsimile shall be deemed to be original
signatures.

13

--------------------------------------------------------------------------------



5.09  Entire Agreement.

This Agreement constitutes the entire agreement between the Company and Seller
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the Company and
Seller with respect to the subject matter of this Agreement.  No other
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party hereto.  Neither this
Agreement nor any provision hereof is intended to confer upon any person other
than the Company and Seller any rights or remedies hereunder.

  5.10  Headings.

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.

  5.11  Public Announcements.

Seller and the Company shall consult with each other before issuing, and provide
each other the opportunity to review and comment upon, any press release or
other public statement with respect to the transactions contemplated hereby, and
shall not issue any such press release or make any such public statement prior
to such consultation and without receiving the other’s written consent thereto
(which shall not unreasonably be withheld), except as my be required by
applicable Law.  It shall not be unreasonable for the Company to withhold such
consent to the extent such refusal is based on non-disclosure of the Company's
Confidential Information.

  5.12  Treatment of the Transaction.

After the Closing, Seller’s status as a shareholder of the Company shall be
terminated and Seller shall no longer have any rights or obligations as a
shareholder of the Company.  Neither Seller nor the Company shall take the
position, for U.S. federal, state, or local income tax purposes that (i) the
right of Seller to receive the payments described in Section 1.04(a) constitutes
an equity interest in the Company or (ii) Seller is a shareholder of the
Company.

  5.13  Certain Defined Terms.  

For purposes of this Agreement:

“Affiliate” means with respect to any person, any other person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first person.

“Base Price” means $137,053.28, as such amount shall be adjusted from time to
time as appropriate to reflect stock splits, stock dividends, recapitalizations
(including any issuance of Common Stock for less than fair value) and other
similar events.

“Change of Control” means (i) a merger or consolidation of Seller with, or an
acquisition of Seller or all or substantially all of its assets by, any other
entity, other than a merger, consolidation or acquisition in which the
individuals who constitute a majority of the members of Seller’s board of
directors immediately prior to such transaction continue to constitute a
majority of the board of directors of the surviving corporation (or, in the case
of an acquisition involving a holding company, constitute a majority of the
board of directors of the holding company) following the closing of such
transaction; (ii) when any Person or entity or group of Persons or entities
(other than any trustee or other fiduciary holding securities under an employee
benefit plan of Seller or any one or more of the present stockholders of Seller
or their Affiliates) either related or acting in concert becomes after the date
hereof the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of securities of Seller representing more than
fifty percent (50%) of the total number of votes that may be cast for the
election of directors of Seller; or (iii) a complete liquidation of Seller or a
sale or disposition of all or substantially all of its assets.

14

--------------------------------------------------------------------------------



“Common Stock” means (i) the Class A Common Stock, (ii) the Class B Common
Stock, (iii) any other class or series of common stock of, or other common
equity interest in, the Company, voting or nonvoting, with or without par value,
hereafter created, and (iv) any common stock of, or other common equity interest
in, any other Person received by any Shareholder in exchange for Common Stock
Equivalents of the Company, whether by merger, consolidation, share exchange or
otherwise.

“Common Stock Equivalent” means (i) any shares of Common Stock, (ii) any
securities convertible into or exchangeable for Common Stock, or (iii) any
options or other rights to acquire Common Stock or securities convertible into
or exchangeable for Common Stock.

“Confidential Information” means all documents, information and data furnished
to Seller by or on behalf of the Company, including any documents furnished by
any of the Company’s advisors, relating to the Company or its Affiliates (other
than information that is or becomes available to the public other than as a
result of a breach of Section 5.02 of this Agreement).

“Consideration” means the product of the Price Per Share received or to be
received by the Company or any Shareholder in a Transfer, multiplied by the
number of Common Stock Equivalents Transferred in such transaction.

“Family” means Shirley and Harold Leviton, their three daughters, grandchildren,
great-grandchildren and all other issue, including spouses of all of the
aforementioned, and any trusts, estates or partnerships (including limited
partnerships or limited liability companies) in which any of them have a
beneficial interest.

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, person, trust, association or entity.

“Price Per Share” means the price per share received by the Company or any
Shareholder in a Transfer, including any amounts to be received on exercise of
any option or other right to acquire Common Stock included in such transaction
but net of any expenses incurred by the Company or any Shareholder in connection
with such Transfer.

15

--------------------------------------------------------------------------------



“Pro Rata Percentage” means the percentage of outstanding Common Stock of the
Company owned by Seller as of the date hereof.  For the avoidance of doubt, it
is hereby agreed that Seller’s Pro Rata Percentage as of the date hereof means
29.131%.

“Shareholder” means each existing shareholder of the Company as named on
Schedule A and any successor thereto that is a member of the Family.

“Transfer” means the consummation of any issuance or sale by the Company, or any
sale, transfer or other disposition by any Shareholder, of Common Stock
Equivalents, directly or indirectly, whether in a private transaction, in the
pubic markets, by operation of Law, or otherwise.  “Transfer” when used as a
verb shall have a correlative meaning.



[SIGNATURE PAGES FOLLOW]





16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Seller as of the day and year first above written.



COMPANY:

LEVITON MANUFACTURING CO., INC.


By:                                                                                                                   
Name:
Title:

SELLER:

THOMAS & BETTS CORPORATION


By:                                                                                                                   
Name:
Title:






Signature page for Minority Stock Purchase Agreement


--------------------------------------------------------------------------------





SCHEDULE A


NAMES OF COMPANY SHAREHOLDERS


Marital Trust f/b/o Shirley Leviton

Shirley Leviton

Shirley Leviton 2007 GRAT f/b/o A. Hendler

Shirley Leviton 2007 GRAT f/b/o E. Kriegman

Shirley Leviton 2008 GRAT f/b/o A. Hendler

Shirley Leviton 2008 GRAT f/b/o E. Kriegman

Leviton Family Associates LP

Leviton Family Associates LP #2

Sokolow Family Associates LP

Patricia Sokolow

Patricia Sokolow 2008 GRAT

Patricia Sokolow A/C/F Amanda Sokolow

Stephen Sokolow

Scott L. Sokolow

L. Pamela Sokolow Randall

Lee S. Larizadeh

Jacqueline S. Wachsman

Jacqueline S. Wachsman A/C/F Alec J. Wachsman

Hendler Family Associates LP

Adrienne Hendler

Adrienne Hendler 2008 GRAT

Donald Hendler

Sarah Hendler

--------------------------------------------------------------------------------



Ian Hendler

Ian Hendler A/C/F Julian Hendler

Noah Hendler

Noah Hendler A/C/F  Hazel E. Hendler

Kriegman Family Associates LP

Elizabeth Kriegman

Elizabeth Kriegman 2008 GRAT

Andrew Kriegman

Elizabeth Kriegman A/C/F Katherine Kriegman

Elizabeth Kriegman A/C/F Samuel L. Kriegman

Elizabeth Kriegman A/C/F Rebecca Kriegman

Thomas & Betts Corporation